                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL JURICICH,                                 Case No. 19-cv-06413-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER GRANTING STIPULATION
                                                 v.                                        TO CONTINUE
                                   9

                                  10     COUNTY OF SAN MATEO, et al.,                      Re: Dkt. No. 14
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On November 13, 2019, parties filed a stipulation seeking to continue the scheduled

                                  14   hearing on defendants’ motion to dismiss. Dkt. No. 14. Having reviewed the stipulation, IT IS

                                  15   HEREBY ORDERED that the schedule hearing on defendants’ motion to dismiss is continued to

                                  16   January 29, 2020. Plaintiff’s opposition is due on January 8, 2020, and defendants’ reply is due

                                  17   January 15, 2020. The Case Management Conference is continued to February 25, 2020.

                                  18
                                  19   Dated: November 27, 2019

                                  20

                                  21
                                                                                                   William H. Orrick
                                  22                                                               United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
